Per Curiam.
The Attorney General concedes that there was not sufficient evidence of culpable negligence adduced in the trial below to warrant its submission to the jury.
We concur in the view of the Attorney General. The evidence fails to show an intentional violation of G.S. 20-146 or an unintentional violation of this statute, accompanied by such recklessness or irresponsible conduct, or heedless indifference to the rights and safety of others, as to import criminal responsibility. S. v. Hancock, 248 N.C. 432, 103 S.E. 2d 491; S. v. Roof, 255 N.C. 607, 122 S.E. 2d 363.
The judgment below is
Reversed.